EXHIBIT NO. Zee

Ww fahis bye.

§. FAGAN 70.

  

EXECUTIVE OFFIGES
875 EAST STREET
TEWKSBURY, MASSACHUSETTS 01876-1495

978-851-8000

March 1, 2017

Jennifer Artes;
173 Beauty Hill Road
Center Barnstead, NH 03225

Dear Jennifer:

Your health and/or dental insurance has been maintained for the last eight weeks of your
absence, Currently, $584.00 for Your employee contribution for this time period is due anda
schedule is attached.

**PLEASE NOTE®* ff this payment Is not recelved within 30 days frorn the date of this letter
any medical/dental Payments made on your behalf during this tima period will be retracted
by our insurance cartier and your termination of coverage will become 12/31/2046,

Checks can be made payable to Demoulas Super Markets lnc. and mailed to the address listed
above, attention: Cash Management/Cobra,

According to our policy, an employee who fs absent from employment for greater than twajve
weeks will be offered our Cobra plan for contin uation coverage. This option is available to you
and your dependents once the above premium is paid.

If you have any questions in regards to this notification or to the Cobra Option please feel fres
to call 978-640-8359,

Sincerely,

Nea =
Betsy Pelletiar
Benefits Manager
 

875 EAST STREET
TEWKSBURY, MASSACHUSETTS 01876-1495

BENEFIT CONTINUATION NOTICE 978-851-8000

March 1, 2017 EXECUTIVE OFFICES

Dear Jennifer Artesi:

‘ This notice contains im bovtant information about your right to continite yo i health cave ‘coverage
in the Demtoulas Super Markets, Inc. health plan, as well as other health coverage altornatives that
may be available to you through the Health Tnauranes Marketplaca, Please read tha infomation

contained ni this notice very carefully.
This as-of: February 18, 2017, your coverage under the Demoulas Super

Markets Inc. plans will be texininating beoawes of the following reason:
Termination

 

 

letter is to inform you that

In aocovdante with the federal Jay COBRA, you are eligible te. elect to continue coverage andor the
Demoulas Supey Markets Thic. for a time period of 18 months, Ifyou.or your qualified dependents
were disabled at the time of your Qualifying Bvent, or hecome disabled within sixty days of this
date, you may be-eligible for'an-extension of cleven more months of coverage. ifyoucor your
dependents lect, ti contitiue coverage your benefits will be identical to the coverage provided for
‘Active employess and their dependants,

     

 

The monthly premium cost for the Family medical plan is: $1626.88.
The monthly premium cost for the Family dental plan is: $94.97,

You may continue coverape under the anedizal, dental plan only or both the medical and denial]

plans if you are currently envolled in both plana. .

There may be:sther Coverage options for yoin and your family. Wen key ‘parts of the health eave
law take ffect, you'll be able to. verage through. the Healthy fr surance Marketplace. In tha
Marleotplace, you could he cligibls for a new kind of tay credit that-lowers your monthly premiurag
right away, and you.e your premium, ded clibles, and out-of-pocket costs will-be before
you thake a decks ‘cing eligible for COBRA does net limit your eligibility for coverage

   
  
 

    
  

  
 
 
 

 

ay. Guvelify fow'a special envelimant opportunity for another group health plan for
lé (stich asa spouse's plan), éveni if the plan generally doog not avcept late

enrollees, i? You requést enrollment within 39 days,

 

Demoulas Super Markets Ine.
876 Hast Street

Tewksbury, Massachusetts 01876
Attn: Benefits Department
 

EXECUTIVE OFFICES
875 EAST STREET
TEWKSBURY, MASSACHUSETTS 01876-1495
BENEFIT CONTINUATION Ni OTICE - PAGE 2 "978-851-8000

We must receive the Benefit Continuation Election Form, no later than: April 25, 2017 and at
this time your right to elect continuation of benefits ceases,

*Please note: that your spouse and dependents Gf auly) are entitled to make a Separate election of
eontinuation. Lf you'élect to comthime coverage for yourself, coverage will be continued
automatically for your covered depindents, unloss they. separately élect-to refuse eqverage. If-your
eligible dependents de not reside at your home addvess it fs your responsibility to. provide tomect
addvessos fot these dep endets within 30 days of receiving this notice so that proper cobra
notification can be sent to these dependents, .

   
   

 

June 9, 2017,

_ This premium covers the first four months of continuation coverage. Ifyou choose to elect less
than four months of conkinuation coverage or desire to pay this initial premiunt payment-in

installments please contact oir office for further arrangemonts,

PLEASE NOTE: Reinstatement in the cobra group occurs once either the first premium
payment is received in full on the date listed above gra. portion of the first premium is
reeeived immodiately and the remainder paid consisiéntly on a monthly basis at the
begining of each month of coverage. We do not bill you for the monthly installments,

   

your cobra election date.
Ifyou have any questions in reference to the COBRA legislation or in completing the enclosed

Continuation Eledtign Form, please feel free to call: (978) 640-8352 or

become ddyered under another group plan or entitled. to.medicava benafits if this event occurs after

Massachusetts residents: 1-800-354-1717

   
       

Betsy Pelletier
Benefits Manager
